DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 4, 7-9, 11-14, and 18-24 are currently pending in this application.
	Claims 1, 11, and 14 are amended as filed on 10/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-9, 11-14, and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
	More specifically, Claims 1, 11, and 14, contain the limitation “wherein the program further sends a plurality of subsequent auto-reply messages during the predetermined period of time, each of the subsequent auto-reply messages set to be sent in predetermined time intervals”.  The only mention of subsequent auto-replay messages is found in 0031, which states that a message is that the system is authorized to send a second or subsequent auto-reply message.  There is no mention of the parameters associated with the subsequent message.  Thus, the limitation is ambiguous as it is not clear where, when, or to what/who the subsequent message is being transmitted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11-14, 17-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra (Pre-Grant Publication No. US 2014/0206321 A1), in view of Jin et al. (Pre-Grant Publication No. US 2018/0359197 A1), hereinafter Jin, and in further view of Chakravarthy et al. (Patent No. US 10,827,317 B2), hereinafter Chakra.

2.	With respect to claim 1, Mohapatra taught method for automatically responding to text messages received by a cellphone (0044, lines 1-13, where the phone being a cellular phone can be seen in 0007), comprising: activating an auto-reply program on the cellphone (0044, lines 1-13, where the phone being a cellular phone can be seen in 0007); wherein the program responds to text messages directed to the cellphone with the auto-reply text message (0044, lines 1-13, where the phone being a cellular phone can be seen in 0007), wherein the program is further used to organize contacts into categories (0044, where the different groups are the different categories), wherein the program can create a single contact category or multiple contacts category (0044, where just family can be selected, or family, friends, and etc. can be selected), and wherein a personal auto-reply message or a category auto-reply message can be sent to transmit a message in response to the text message directed to the cellphone from the single contact category or from a contact from the multiple contacts category (0048, where the replies are submitted based on the chosen groups.  See also 0019).
	However, Mohapatra did not explicitly state that the activating was for a predetermined period of time, wherein the auto-reply program is activated by a test message directed to the cellphone, wherein the first auto-reply text message set to be 
	However, Jin did not explicitly state wherein the program further sends a plurality of subsequent auto-reply messages.  On the other hand, Chakra did teach wherein the program further sends a plurality of subsequent auto-reply messages (column 4, lines 18-40, where the broadcasting of the auto-reply message is a series of subsequent 

3.	As for claim 4, it is rejected on the same basis as claim 3.  In addition, Jin taught returning the cellphone to a default operation upon expiration of the predetermined time (0018, where going back to the normal operation after submitting the auto-reply is given.  Otherwise, the system would continuously submit auto-replies). 

4.	As for claim 7, it is rejected on the same basis as claim 3.  In addition, Chakra taught wherein the program on the cellphone is further used to create and save new category auto-reply text messages (column 4, lines 21-30, where the reply-to category was created by the user, which is a new category under broadest reasonable interpretation). 

5.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Mohapatra taught wherein activating an auto-reply message further comprises selecting the auto-reply message from a list of saved auto-reply messages (0017-0018, where the plurality of stored text messages encompasses the lists of saved auto-reply messages). 

6.	As for claim 9, it is rejected on the same basis as claim 8.  In addition, Mohapatra taught wherein the program on the cellphone is further used to select the auto-reply message from a list of saved auto-reply messages (0017-0018, where the plurality of stored text messages encompasses the lists of saved auto-reply messages, where the cellular phone can be seen in 0007). 

7.	With respect to claim 11, Mohapatra taught method for automatically responding to text messages received by a cellphone (0044, where just family can be selected, or family, friends, and etc. can be selected), comprising: activating an auto-reply program on the cellphone (0044, where just family can be selected, or family, friends, and etc. can be selected); wherein the program responds to text messages directed to the cellphone with the auto-reply text message (0044, where just family can be selected, or family, friends, and etc. can be selected), wherein the program is further used to create a global auto-reply (0048, where the global auto-reply is the ‘ALL’ option, as opposed to the ‘CHOSEN’ option), wherein the program is further used to organize contacts into categories, wherein the program can create a single contact category or multiple contacts category (0044, where just family can be selected, or family, friends, and etc. can be selected), and wherein a personal auto-reply message can be set to a contact or to multiple contacts according to their category, wherein a category auto-reply text message can be set to transmit in response to the text message directed to the cellphone from the single contact category or to multiple contacts category (0048, where the replies are submitted based on the chosen groups.  See also 0019).




8.	As for claim 12, it is rejected on the same basis as claim 11.  In addition, Mohapatra taught wherein the program is further used to create an exempt category from the global auto-reply (0044 & 0048, where any of the groups that are not selected represent the exempt category under broadest reasonable interpretation). 

9.	As for claim 13, it is rejected on the same basis as claim 12.  In addition, Mohapatra taught wherein the global auto-reply reply message is sent to contacts that are organized into categories for which the category auto-reply message has not been set (0048, where the ‘ALL’ option goes to everyone, which includes every category). 


	However, Mohapatra did not explicitly state that the activating was for a predetermined period of time, wherein the auto-reply program is activated by a test message directed to the cellphone, wherein the first auto-reply text message set to be sent after a predetermined time interval from the receipt of the text message directed to the cellphone, or the auto-reply program is activated when the cellphone’s signal is low, when the cellphone is roaming, or when the cell phone is relying on a piggyback; wherein subsequent auto-reply messages are set to be sent in predetermined time intervals.  On the other hand, Jin did teach that the activating was for a predetermined 
	However, Jin did not explicitly state wherein the program further sends a plurality of subsequent auto-reply messages.  On the other hand, Chakra did teach wherein the program further sends a plurality of subsequent auto-reply messages (column 4, lines 18-40, where the broadcasting of the auto-reply message is a series of subsequent auto-replies under broadest reasonable interpretation).  Both of the systems of Jin and Charka are directed towards submitting auto-reply messages and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Mohapatra, to utilize an auto-reply message that is broadcast, as taught by Chakra, in order to more easily reach all of the 

11.	As for claim 18, it is rejected on the same basis as claim 1.  In addition, Mohapatra taught wherein the program is further used to create an exempt category from the auto-reply (0044 & 0048, where any of the groups that are not selected represent the exempt category under broadest reasonable interpretation). 

12.	As for claim 19, it is rejected on the same basis as claim 18.  In addition, Mohapatra taught wherein the exempt category is structured such that no auto-replies are sent to a particular category (0044 & 0048, where the particular category is the one(s) not selected). 

13.	As for claim 20, it is rejected on the same basis as claim 14.  In addition, Mohapatra taught wherein a set category auto-reply message is sent to contacts that are organized into the category (0044), wherein the set category auto-reply message is activated when an e-mail is received from one of the contacts included in the set category (Chakra: column 4, lines 18-30, where the specific reply-to set of users is the category of users to which a reply should be sent and the emails can be the messages in accordance with column 4, lines 6-9 & 41-48).  

14.	As for claim 21, it is rejected on the same basis as claim 20.  In addition, Mohapatra taught wherein a set category auto-reply message is sent to a contact in 

15.	As for claim 22, it is rejected on the same basis as claim 17.  In addition, Mohapatra taught wherein the personal auto-reply message is appended as an additional message on to the category auto-reply message if the category auto-reply message has been set for the contact’s category, wherein the personal auto-reply message and the category auto-reply message are sent to the contact in response to the contact’s text message directed to the cellphone (0038, where the new voice message is appended to the same list as the preselected message, which can be based on the groups/categories, and where they are both sent in accordance with 0040). 

16.	As for claim 23, it is rejected on the same basis as claim 1.  In addition, Mohapatra taught wherein the personal auto-reply message is set to transmit in place of the category auto-reply message associated with the category which would have been sent to the contact in response to the contact’s text message directed to the cellphone (0040, where either the new text message of 0039 or the new voice message of 0038, that were selected, would be doing so in place of doing the both, as in the ‘both’ option). 

17.	As for claim 24, it is rejected on the same basis as claim 11.  In addition, Mohapatra taught wherein the category auto-reply message is appended as an additional message on to the global auto-reply message if the category autoreply message has been set for the contact’s category, wherein the category auto-reply . 

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.

18.	The applicant argues on page 6 that “Applicant respectfully submits that the plurality of predetermined time periods taught in paragraphs [0040]-[0041] are parameters associated with the subsequent messages. As one example given in paragraph [0040], note that the first predetermined time period 109, the second 110, third 127, and forth 129, inherently require sending a plurality of subsequent auto-reply text messages.”  However, the claim essentially only states that it is sending subsequent auto-reply messages during predetermined time intervals.  It is not clear if it’s the same message sent to the same people, or different auto-reply messages sent to the same or different persons.  Likewise, it is not clear what the parameters for sending and/or continuing to send said auto-reply message.  Thus, the claim only requires that some generic auto-reply message is sent at some generic predetermined time interval, after the first auto-reply message was transmitted.  Thus, what the limitation is directed towards is unclear.  

wherein the auto-reply program is activated by a text message directed to the cellphone, or the auto-reply program is activated when the cellphone’s signal is low, when the cellphone is roaming or when the cell phone is relying on a piggyback”.  Thus, it can be seen that the claim only requires the underlined limitation, which is already taught by Jin in the current application.  However, in order to achieve a more compact prosecution, a search on the limitations has been conducted, revealing the reference(s) cited in the pertinent prior-art below.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Martinez Perea et al. (Pre-Grant Publication No. US 2015/0036549 A1), a system that teaches auto-replying a message while the cell phone is roaming.
	(b)  Adams et al. (Pre-Grant Publication No. US 2007/0192418 A1), a system that teaches auto-replying a message while the cell phone is roaming.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452